There was no effective final judgment of this Court until the mandate was issued October 13, 1938. The judgment then becoming effective was under the control and jurisdiction of this Court until the end of the then current term and the Court retained the power to vacate or modify it during the remainder of the term.
When the Court is acting or sitting as a body, four or more Justices participating constitute a quorum and affirmative action by a majority of such participating quorum constitutes valid action by the Court.